Name: Commission Regulation (EEC) No 787/88 of 24 March 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /8 Official Journal of the European Communities 26. 3. 88 COMMISSION REGULATION (EEC) No 787/88 of 24 March 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 795 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1988. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . - ' 26. 3 . 88 Official Journal of the European Communities No L 81 /9 ANNEX I LOT A 1 . Operation No ('): 723/87  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient (2) : see OJ No C 103, 16 April 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to manufacture from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (I.3.1 and I.3.2) 8 . Total quantity : 95 tonnes 9. Number of lots : 1 10. -Packaging and marking : 5 kilograms 0 se Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8, I.3.3 and I.3.4) Supplementary markings on the packaging : 'ACTION No 723/87 / PAKISTAN / WVB / 75330 / KARACHI / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8, I.3.4 11 . Method of mobilization : Purchase from of butter from the Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.: 1 56 40, Telex : 0411727) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 May 1988 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon ; (b) period for making the goods available at the port of shipment : 15 to 31 May 1988 ; (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*): Refund applicable on 25 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) No L 81 /10 Official Journal of the European Communities 26. 3 . 88 LOT B 1 . Operation No ('): 78/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Central Planning Organization, Yemen Arab Republic, Sana'a PO Box 175 4. Representative of the recipient : Yemen Arab Republic Embassy, The Hague, The Netherlands 5. Place or country of destination : Yemen Arab Republic 5a. Receiving organization : Gen. Corp. for Foreign Trade and Grains  PO Box 710  Sana'a  Yemen Arab Republic 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) fl : To be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, under I.3.1 and I.3.2)) 8 . Total quantity : 200 tonnes 9. Number of lots : 1 10. Packaging and marking : 20 kg f) and Official Journal of the European Communities No C 216 of 14 August 1987, page 7, I.33 and I.3.4 Supplementary markings on the packaging : 'ACTION No 78/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE YEMEN ARAB REPUBLIC / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No 216 of 14 August 1987, page 8, I.3.4. 11 . Method of mobilization : from Voedselvoorzienings in- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek, Tel . 045/222020, telex 56396 + The addresses and places of storage are given in Annex II Selling price determined in accordance with Article 2, Regulation (EEC) No 2315/76. 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hodeidah 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18 . Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon ; (b) period for making the goods - available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 ; (c) deadline for the supply : 15 July 1988. 22. Amount of the tendering security : 20 ECU/tonnes 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, k 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer : Refund applicable on 25 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988). 26. 3. 88 Official Journal of the European Communities No L 81 /11 LOT C 1 . Operation No ('): 133/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Islamic Republic of Mauritania 4. Representative of the recipient (*) : Commissariat Ã la SÃ ©curitÃ © Alimentaire   BP 377  Nouakchott  tÃ ©l. 514 58  A l'attention de M. le Commissaire Ã la sÃ ©curitÃ © alimentaire 5 . Place or country of destination : Islamic Republic of Mauritania 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be made from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (I.3.1 and I.3.2) 8 . Total quantity : 400 tonnes 9. Number of lots : 1 10. Packaging and marking : 5 kg and Official Journal of the European Communities No C 216 of 14 August 1987, page 7, I.3.3.1 and 132) Supplementary markings on the packaging : 'ACTION N » 133/88 / BUTTEROIL / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' and Official Journal of the European Communities No 216 of 14 August 1987, page 8, I.1.3.4 11 . Method of mobilization : Purchase from 1 Office national interprofessionnel du lait et des produits laitiers (Onilait), 2, rue Saint-Charles, F-75740 Paris Cedex 15 [tel . : (1)575 62 60, telex : 200745 4-, telefax : 45 79 28 49] The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : Free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18. Deadline for the supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 ; (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, k 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*): Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) No L 81 /12 26. 3 . 88Official Journal of the European Communities LOT D 1 . Operation No (l): 138/88  Commission Decision of 27 July 1987 2. Programme : 1987 3. Recipient : RÃ ©publique CoopÃ ©rative de Guyana 4. Representative of the recipient 0 : Ruys &amp; Co., Antwerpen, Att : M. Verbeek, Tel : 03/233 87 90, Telex : 72255 RUYS 5. Place or country of destination : Guyana 5a. Receiver : Ministry of Finance, PO Box 101009, Main and Urquhart Sts. Georgetown, Guyana 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, under I.3.1 and I.3.2) 8 . Total quantity : 100 tonnes 9. Number of lots : 1 10. Packaging and marking : 200 kg (10 ) and Official Journal of the European Communities No C 216, 14 August 1987, page 7, I.3.3.1 and I.3.2 Supplementary markings on the packaging : 'ACTION No 138/88 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' and Official Journal of the European Communities No C 216, 14 August 1987, page 8, I.1.3.4. 11 . Method of mobilization : Purchase of butter from 1 Office national interprofessionnel du lait et des produits laitiers (Onilait), 2, rue Saint-Charles, F-75740 Paris Cedex 15 (Tel. : (1)575 62 60, Telex 200745 + , Telefax : 45 79 28 49) The addresses and places of storage are given in Annex II Selling price determined in accordance with Article 2, Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18. Deadline for die supply : 30 June 198$ 19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 ; (c) deadline for the supply : 15 July 1988 . 22. Amount of the tendering security : 20 ECU/tonnes 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : refund applicable on the 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988). 26. 3. 88 Official Journal of the European Communities No L 81/13 Footnotes (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. ' (')  The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3 000 BK Rotterdam,  Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els).  The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of cartons belonging to each shipping number as specified in the invitation to tender.  The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (I0) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nittogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. No L 81 /14 Official Journal of the European Communities 26. 3. 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGAÃ ¤Ã Ã  BIJLAGE II  ANEXO II Numero de la partida Partiets nummer Nummer der Partie Api9|i6 £ ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge T6voi Quantity Quantity Quantita Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± KOI 5te69ovcrn evano9Tiicei)ToC&gt; Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung T6jtos Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 723/87 115 900 kg Markt- und KÃ ¼hlhallen Werk 23  Tempelhof GermaniastraÃ e 14-17 D-1000 Berlin 42 B 78/88 244 000 kg De Poel Import-export Molenweg 10A 9231 HS Surhuisterveen (tel . : (05124) 41 63 ; telex : 77343 C 133/88 488 000 kg 102 000 kg : SA des glaceries et frigo de Saint-Nazaire quai du commerce F-44601 Saint-Nazaire 190 000 kg : SA frigorifique du Limonay gare de La Gouesniere F-35350 Saint-Meloir-des-Ondes 196 000 kg : Coval rue de Cramenil F-61220 Briouze D 138/88 122 000 kg Coval rue de Cramenil F-61220 Briouze